 


109 HR 4001 IH: To temporarily waive the restriction on highway use in applying the tax exemption for diesel fuel used on a farm for farming purposes.
U.S. House of Representatives
2005-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4001 
IN THE HOUSE OF REPRESENTATIVES 
 
October 6, 2005 
Mr. Otter introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To temporarily waive the restriction on highway use in applying the tax exemption for diesel fuel used on a farm for farming purposes. 
 
 
1.Temporary waiver of restriction on highway use in applying exemption for diesel fuel used on a farm for farming purposes 
(a)In generalFor purposes of section 4041(f) of the Internal Revenue Code of 1986, a liquid shall not fail to be treated as used on a farm for farming purposes solely because such fuel is used by a farmer in a highway use to transport agricultural products from the farm to a processor or buyer of such products. 
(b)Period of applicationSubsection (a) shall apply to liquids sold or used after the date of the enactment of this Act and before January 1, 2006. 
 
